Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 1 of 25



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-60468-CIV-SMITH

   TAYLOR MADE GOLF COMPANY, INC., et al.,

                  Plaintiffs,
   v.

   TATATADBG, et al.,

                  Defendants.
                                                          /

        ORDER GRANTING MOTION FOR ENTRY OF PRELIMINARY INJUNCTION

          This matter is before the Court on the Motion for Entry of Preliminary Injunction [DE 6]

  filed under 15 U.S.C. § 1116, Federal Rule of Civil Procedure 65, and The All Writs Act, 28 U.S.C.

  § 1651(a), by Plaintiffs, Taylor Made Golf Company, Inc., Acushnet Company, Roger Cleveland

  Golf Company, Inc., Sumitomo Rubber Industries, Ltd., Karsten Manufacturing Corporation, and

  Parsons Xtreme Golf, LLC. Plaintiffs ask the Court to enter a preliminary injunction against

  Defendants, the Individuals, Partnerships, and Unincorporated Associations identified on Schedule

  “A” hereto. The Court convened a hearing on April 23, 2020, at which only counsel for Plaintiffs

  was present and available to present evidence supporting the Motion. As discussed below,

  Plaintiffs have satisfied the requirements for issuance of a preliminary injunction.

  I.      BACKGROUND

          The following factual background is taken from Plaintiffs’ Complaint [DE 1], the Motion,

  and supporting evidentiary submissions and exhibits.

          Taylor Made Golf Company, Inc. is the owner of the following trademarks (the “Taylor

  Made Golf Marks”), which are valid and registered on the Principal Register of the United States

  Patent and Trademark Office (USPTO):
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 2 of 25




                   Registration    Registration
    Trademark                                                    Class / Goods
                    Number            Date

  TAYLOR MADE        1,200,542      July 6, 1982   IC 028. Golf Clubs

                                   December 3,     IC 028. [ Golf Balls, ] Golf Bags and
  TAYLOR MADE        1,374,009
                                      1985         Golf Club Head Covers
                                                   IC 018. Golf umbrellas.
                                   December 9,     IC 025. Golf hats, visors and golf gloves.
  TAYLOR MADE        1,420,059
                                      1986         IC 028. Golf bag travel covers and golf
                                                   equipment bags
                                                    IC 025. Men's and women's golf
                                    January 13,
  TAYLOR MADE        1,424,909                     clothing, namely, caps, shirts, [blouses,
                                       1987
                                                   sweaters, slacks, skirts] and golf gloves

     RESCUE          2,092,034    August 26, 1997 IC 028. Golf clubs.

                                                 IC 018. Golf umbrellas, luggage and
                                                 bags, namely, non-canvas tote bags, for
                                                 golfers.
                                                 IC 025. Clothing, namely, hats, visors,
                                                 caps, [ shirts, skirts, blouses, sweaters,
                     2,557,110     April 2, 2002 slacks, shorts, jackets, coats, pullovers,
                                                 cardigans and shoes ].
                                                 IC 028. Golf equipment, namely golf
                                                 clubs, golf grips, putters, shafts, golf
                                                 balls, golf gloves, golf tees, golf club
                                                 covers, and golf bags
                                                 C 018. Golf umbrellas, luggage and
                                                 bags, namely, non-canvas tote bags, for
                                                 golfers.
                                                 IC 025. Clothing, namely, hats, visors,
                                                 caps, [ shirts, skirts, blouses, sweaters,
                     2,557,111     April 2, 2002 slacks, shorts, jackets, coats, pullovers,
                                                 cardigans and shoes ].
                                                 IC 028. Golf equipment, namely golf
                                                 clubs, golf grips, putters, shafts, golf
                                                 balls, golf gloves, golf tees, golf club
                                                 covers, and golf bags.

                     4,564,858      July 8, 2014   IC 025. Shirts, t-shirts

                                   November 8,
                     5,076,513                     IC 028. Golf clubs.
                                      2016



                                          2
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 3 of 25




   GEOCOUSTIC              5,193,052       April 25, 2017 IC 028. Golf clubs.

                                             October 23,
    TWIST FACE             5,589,137                         IC 028. Golf clubs.
                                               2018

                           5,759,122       May 21, 2019 IC 028. Golf clubs.


                           5,759,123       May 21, 2019 IC 028. Golf clubs.


                           5,760,445       May 28, 2019 IC 028. Golf clubs.


                           5,760,446       May 28, 2019 IC 028. Golf clubs.


  (See Strojan Decl. [DE 6-2] ¶ 5; see also USPTO Registration [DE 1-2].) The Taylor Made Golf

  Marks are used in connection with the manufacture and distribution of high-quality goods in the

  categories identified above. (See id.)

         Acushnet Company is the owner of the following trademarks (the “Acushnet Marks”),

  which are valid and registered on the Principal Register of the USPTO:

                         Registration       Registration
     Trademark                                                             Class / Goods
                          Number               Date
                                                        IC 028. golf equipment comprising golf
      TITLEIST              934,406        May 23, 1972 balls, golf clubs, golf bags, golf gloves
                                                        and golf headcovers.
                                                        IC 028. golf equipment, namely, golf
                           1,155,766       May 26, 1981
                                                        balls, golf clubs and golf bags.

     NEWPORT               1,966,493        April 9, 1996    IC 028. golf putters.

                           2,231,199       March 9, 1999 IC 028. golf clubs.

  VOKEY DESIGN             2,235,383       March 23, 1999 IC 28. golf clubs.

      SCOTTY                                                 IC 028. golf clubs and accessories
                           2,525,024       January 1, 2002
     CAMERON                                                 thereof.




                                                   3
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 4 of 25




                                                   IC 028. golf clubs and accessories
                     2,527,400   January 8, 2002
                                                   thereof.

                                                 IC 028. Golf clubs and accessories,
                                                 namely golf tees, golf gloves, golf bags,
                                  September 17,
  STUDIO DESIGN      2,620,431                   golf putters, golf drivers, golf woods,
                                      2002
                                                 golf irons, golf green repair tools, golf
                                                 club covers, and golf bag covers.
                                                 IC 028. Golf clubs and accessories,
                                                 namely golf tees, golf gloves, golf bags,
                                  September 17,
                     2,620,432                   golf putters, golf drivers, golf woods,
                                      2002
                                                 golf irons, golf green repair tools, golf
                                                 club covers, and golf bag covers.
  FOR TOUR USE                                   IC 28. golf equipment, namely, golf
                     3,136,851   August 29, 2006
      ONLY                                       putters and golf putter covers.
                                                 IC 024. golf towels.
                                                 IC 025. clothing, namely, jackets, shirts,
                                   February 5, hats and visors.
                     3,376,961
                                      2008       IC 028. golf equipment, namely, golf
                                                 putters, golf club head covers, golf club
                                                 grips and divot tools.
     SCOTTY                                      IC 028 - Golf equipment, namely, golf
                     3,421,373     May 6, 2008
    CAMERON                                      bags
       AP2           3,831,911   August 10, 2010 IC 028. golf clubs.

                     3,831,914   August 10, 2010 IC 028.golf clubs.

    TOUR RAT         4,189,312   August 14, 2012 IC 028 - Golf balls; Golf putter covers
                                                   IC 025. Beanies; Belts; Golf caps; Golf
                                                   shorts; Golf trousers; Hats; Polo shirts;
                                                   Shirts; Sweaters; T-shirts; Ties; Vests;
                                                   Visors.
                                                   IC 028. Covers for golf clubs; Divot
                                                   repair tools; Golf accessories, namely,
                                                   holders specially adapted for holding
                     4,510,737    April 8, 2014
                                                   golf ball markers; Golf accessory
                                                   pouches; Golf bag covers; Golf bag
                                                   tags; Golf bags with or without wheels;
                                                   Golf ball markers; Golf balls; Golf club
                                                   inserts; Golf putter covers; Golf putters;
                                                   Golf tee bags; Golf tees; Putting
                                                   practice mats.



                                          4
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 5 of 25



  (See Rogan Decl. [DE 6-3] ¶ 5; see also USPTO Registration [DE 1-3].) The Acushnet Marks are

  used in connection with the manufacture and distribution of high-quality goods in the categories

  identified above. (See id.)

         Sumitomo Rubber Industries, Ltd. is the owner and Roger Cleveland Golf Company, Inc.

  is the licensee of the following trademarks (the “Cleveland Golf Marks”), which are valid and

  registered on the Principal Register of the USPTO:

                        Registration   Registration
     Trademark                                                        Class / Goods
                         Number           Date
                                       November 20,
                          1,306,203                 IC 028. Golf Clubs
                                          1984
                                                       IC 018. carry all bags and umbrellas.
                                                       IC 025. golf apparel, namely, [shirts,] caps,
                                                       visors [, sweatshirts and sweater vests]
                          2,070,051    July 8, 2008
                                                       IC 028. golf clubs, golf club heads, golf club
                                                       shafts, golf club grips, golf bags, golf bag
                                                       covers, and golf club head covers.
                                                     IC 018. carry all bags and umbrellas.
                                                     IC 025. golf apparel, namely, shirts, caps,
                                                     visors
    CLEVELAND             2,070,054    June 10, 1997
                                                     IC 028. golf clubs, golf club heads, golf
                                                     club shafts, golf club grips, golf bags, golf
                                                     bag covers, and golf club head covers.

                                       December 21, IC 028. Golf clubs, and golf club heads,
                          2,302,251
                                          1999      namely, woods, irons and putters




                                                 5
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 6 of 25




                                             IC 025. [ knitwear for sportclothes, namely,
                                             polo shirts, T-shirts, sweat shirts, sweaters,
                                             vests, cardigans; ] Golf wear, namely,
                                             [sweaters, cardigans, polo shirts, T-shirts,
                                             vests, trousers, breeches, golf hose, sweat
                                             shirts, skirts, culottes skirts, jackets, parkas,
                                             jumpers, hats ] caps, [ sun visors, and golf
                                             shoes; rainwear, namely, raincoats, rainhats
                                             and rainjackets for golfing; tennis wear,
                                             namely, polo shirts, T-shirts, breeches,
                                             skirts, sweat shirts, sweaters, vests, trousers,
                                             culottes skirts, hats, caps, sun visors,
                                December 16,
     SRIXON         2,993,532                wristbands, socks and tennis shoes; ski wear,
                                   1997
                                             namely, ski suits, ski pants, sweaters, gloves
                                             and ski boots ]
                                             IC 028. [ goods for billiards, namely, billiard
                                             balls, billiard cushions, billiard cues; goods
                                             for diving, namely, wet suits; dolls ]*Bags,
                                             namely, golf bags,* equipment for golf,
                                             especially, but not limited to, golf balls, golf
                                             clubs, [ golf tees; equipment for tennis,
                                             especially, but not limited to, tennis balls,
                                             and tennis rackets; equipment for skiing,
                                             especially, but not limited to, skis, ski poles,
                                             ski boots, and ski wax ]
                                                IC 018. Carry all bags, duffel bags,
                                                backpacks, shoe bags for travel, and
                                                umbrellas.
   CLEVELAND                     August 28,     IC 024. Towels.
                    3,286,218
      GOLF                         2007         IC 025. Caps, hats, visors, shirts.
                                                IC 028. golf clubs, golf club heads, golf club
                                                shafts, golf club grips, golf bags, golf bag
                                                covers, and golf club head covers
                                                IC 028. Golf clubs and golf club heads,
   ZIP GROOVES      3,463,468   July 8, 2008    namely, wedges, iron-type golf clubs [ and
                                                metal wood-type golf clubs and heads ]




                                          6
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 7 of 25



                                                           IC 018: Sport bags,[ boston bags, carry-on
                                                           bags, gym bags, leather and imitation
                                                           leather bags, suitcases, school bags, shoe
                                                           bags for travel, shoulder bags, textile
                                                           shopping bags, tote bags, travel bags;
                                                           ]umbrellas and parasols.
                                                           IC 025: [Coats; jackets; trousers;
                                                           cardigans; sweaters; shirts; skirts;
                                                           underwear; socks; gloves; athletic
                                             August 14, uniforms;] headwear, caps, hats;[ sport
                          4,188,705
                                               2012        coats, sport shirts, sport stockings, sports
                                                           bras, sports jackets, sports jerseys, sports
                                                           pants, sports shirts, sports vests; boots for
                                                           sports;] golf caps[, golf pants, golf shirts,
                                                           golf skirts, golf shorts, golf trousers; golf
                                                           shoes].
                                                           IC 028: Golf balls; golf clubs;[ golf gloves;
                                                           ]golf bags; golf putters; golf club shafts;
                                                           golf club grips; golf club heads; [golf tees;
                                                           golf ball markers]
                                                          IC 028. golf club heads; golf clubs; wedge-
         RTX              4,496,993        March 18, 2014
                                                          type golf club heads; wedge-type golf clubs
                                                          IC 018. Bags for sports; shoe bags for sports;
                                                          umbrellas and parasols.
                                                          IC 024. Towels of textile for sports; towels
                                                          of textile.
                                                          IC 025. Shirts; Golf shoes; golf shirts; golf
                                                          pants; golf skirts; golf trousers; golf
                                            October 21, sweaters; golf caps; golf hats; caps;
                          4,625,022
                                               2014       headwear; visors; hats; rainwear; socks and
                                                          stockings; belts being clothing; footwear.
                                                          IC 028. Golf clubs; golf club shafts; golf
                                                          club grips; golf club heads; golf club head
                                                          covers; golf balls; golf gloves; golf bags;
                                                          tennis balls; tennis rackets; cases for tennis
                                                          balls; cases for tennis rackets.
                                            January 14,    IC 028. Golf clubs; golf club heads; golf
                          4,464,535
                                               2014        putters

  (See Gingrich Decl. [DE 6-4] ¶ 5; see also USPTO Registration [DE 1-4].) The Cleveland Golf

  Marks are used in connection with the manufacture and distribution of high-quality goods in the

  categories identified above. (See id.)




                                                      7
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 8 of 25



         Karsten Manufacturing Corporation is the owner of the following trademarks (the “Karsten

  Marks”), which are valid and registered on the Principal Register of the USPTO:

                           Registration      Registration
       Trademark                                                           Class / Goods
                            Number              Date

                                            September 20,
          PING                  704,552                   IC 28. Golf clubs.
                                                1960
                                                           IC 28. Sporting goods; namely, golf
                                              January 22,
          PING                  1,632,445                  bags, golf balls, and head covers for golf
                                                 1991
                                                           clubs
                                                           IC 028. Golf clubs, golf bags, head
                                                           covers for golf clubs, travel covers for
                                                           golf bags, golf gloves, divot repair tools,
                                                           hat clips for holding golf ball markers,
                                4,500,597   March 25, 2014
                                                           golf ball markers, golf balls, golf ball
                                                           tees, stress relief balls for hand exercise,
                                                           and weights for attachment to golf clubs
                                                           for use as a golf swing aid
                                             September 26, IC 028. Golf clubs; Head covers for golf
          G400                  5,297,270
                                                 2017      clubs

                                              October 24,
          PING                  5,316,108                    IC 028. Golf club grips
                                                 2017

       G400 MAX                 5,493,359    June 12, 2018 IC 028. Golf club

                                                             IC 028. Golf clubs; Head covers for golf
          G410                  5,722,628    April 9, 2019
                                                             clubs

       G410 PLUS                5,752,996    May 14, 2019 IC 028. Golf club


  (See Hawken Decl. [DE 6-5] ¶ 5; see also USPTO Registration [DE 1-5].) The Karsten Marks are

  used in connection with the manufacture and distribution of high-quality goods in the categories

  identified above. (See id.)

         Parsons Xtreme Golf, LLC is the owner of the following trademarks (the “PXG Marks”),

  which are valid and registered on the Principal Register of the USPTO:




                                                   8
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 9 of 25




                    Registration   Registration
     Trademark                                                  Class / Goods
                     Number           Date

                                                   IC 028. Golf equipment, namely, golf
        PXG          4,779,101     July 21, 2015
                                                   clubs, and golf club grips.

                                                IC 028. Golf equipment, namely, golf
                     4,779,102     July 21, 2015
                                                clubs, head covers for golf clubs, and golf
                                                club grips.
                                                IC 028. Golf equipment, namely, golf
                                   November 24,
        PXG          4,861,237                  bags, head covers for golf clubs, and golf
                                      2015
                                                tees.
                                    January 17,    IC 028. Golf equipment, namely, golf
     DARKNESS        5,125,912
                                       2017        clubs.

                                   November 28,
   SUGAR DADDY       5,347,957                  IC 028. Golf clubs.
                                      2017
                                                IC 028. Golf equipment, namely, golf
                                   December 19, clubs, head covers for golf clubs, golf
                     5,361,552
                                      2017      gloves, golf ball markers, divot repair
                                                tools.
                                   December 26, IC 028. Golf equipment, namely, golf
        0311T        5,362,424
                                      2017      clubs.

                                   December 26, IC 028. Golf equipment, namely, golf
       0311XF        5,362,425
                                      2017      clubs

                                   December 26, IC 028. Golf equipment, namely, golf
        0311         5,362,426
                                      2017      clubs.

                                   December 26, IC 028. Golf equipment, namely, golf
        0341         5,362,428
                                      2017      clubs

                                   December 26, IC 028. Golf equipment, namely, golf
                     5,362,461
                                      2017      clubs.
                                   December 26,    IC 028. Golf equipment, namely, golf
                     5,362,464
                                      2017         clubs
                                   December 26, IC 028. Golf equipment, namely, golf
                     5,362,473
                                      2017      clubs.
                                    January 2,     IC 028. Golf equipment, namely, golf
                     5,367,458
                                      2018         clubs




                                          9
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 10 of 25



                                                          IC 028. Golf equipment, namely, golf
                                                          club shafts, golf balls, golf gloves, golf
          PXG               5,423,672      March 13, 2018
                                                          ball markers, divot repair tools, and golf
                                                          bag covers.
                                                             IC 028. Golf equipment, namely, golf
         0341X              5,525,374       June 13, 2018
                                                             clubs

  (See Ho Decl. [DE 6-6] ¶ 5; see also USPTO Registration [DE 1-6].) The PXG Marks are used in

  connection with the manufacture and distribution of high-quality goods in the categories identified

  above. (See id.)

         Plaintiffs allege that Defendants, through e-commerce stores operating via Internet

  marketplace platforms under their seller identification names or commercial Internet websites

  operating under their domain names identified on Schedule “A” (the “Seller IDs and Subject

  Domain Names”), have advertised, promoted, offered for sale, or sold goods bearing what

  Plaintiffs have determined to be counterfeits, infringements, reproductions and/or colorable

  imitations of the Taylor Made Golf Marks, Acushnet Marks, Cleveland Golf Marks, Karsten

  Marks, and PXG Marks (collectively, the “Plaintiffs’ Marks”). (See Strojan Decl. ¶¶ 13-15; Rogan

  Decl. ¶¶ 13-15; Gingrich Decl. ¶¶ 13-15; Hawken Decl. ¶¶ 13-15; Ho Decl. ¶¶ 13-15; Gigante

  Decl. [DE 6-6] ¶ 2; Burns Decl. [DE 6-7] ¶ 4.)

         Although each Defendant may not copy and infringe each of Plaintiffs’ Marks for each

  category of goods protected, Plaintiffs have submitted sufficient evidence showing that each

  Defendant has infringed, at least, one or more of Plaintiffs Marks. (See Strojan Decl. ¶¶ 13-15;

  Rogan Decl. ¶¶ 13-15; Gingrich Decl. ¶¶ 13-15; Hawken Decl. ¶¶ 13-15; Ho Decl. ¶¶ 13-15.)

  Defendants are not now, nor have they ever been, authorized or licensed to use, reproduce, or make

  counterfeits, reproductions, or colorable imitations of Plaintiffs’ Marks. (See id. ¶ 11.)

         Plaintiffs’ counsel retained Invisible Inc (“Invisible”), a licensed private investigative firm,

  to investigate the promotion and sale of counterfeit and infringing versions of Plaintiffs’ branded


                                                   10
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 11 of 25



  products by Defendants and to obtain the available payment account data for receipt of funds paid

  to Defendants for the sale of counterfeit versions of Plaintiffs’ branded merchandise through the

  Seller IDs and Subject Domain Names. (See Strojan Decl. ¶ 12; Rogan Decl. ¶ 12; Gingrich Decl.

  ¶ 12; Hawken Decl. ¶ 12; Ho Decl. ¶ 12; Gigante Decl. ¶ 2; Burns Decl. ¶ 3.) Invisible accessed

  the e-commerce stores and commercial websites operating under Defendants’ Seller IDs and

  Subject Domain Names. Then Invisible placed orders from each Defendant for the purchase of

  various products – all bearing counterfeits of at least one of Plaintiffs’ Marks at issue in this action

  – and requested that each product be shipped to addresses in the Southern District of Florida. (See

  Burns Decl. ¶ 4.)

          Following submission of the orders, Invisible finalized payment 1 for the products ordered

  from Defendants to Defendants’ respective payment accounts and/or payee 2 which are identified


  1
   Invisible was instructed not to transmit the funds to finalize the sale for the orders from Defendant
  Numbers 23-195, so as to avoid adding additional money to Defendants’ coffers. (See Gigante
  Decl. ¶ 2, n.1; Burns Decl. ¶ 4, n.1.).
  2
    Defendant Numbers 1-155 operate via the non-party e-commerce marketplace platform,
  Wish.com, which is operated by ContextLogic Inc. The payee for the orders placed from
  Defendants’ Wish.com Seller IDs identifies “PayPal *Wish,” which is the aggregate PayPal
  account for purchases made Wish.com. (See Burns Decl. ¶ 4 n.2; Gigante Decl. ¶ 4.)

  Defendant Numbers 156-175 operate via the non-party e-commerce marketplace platform
  Joom.com, which is operated by SIA Joom. The payee for the orders placed from Defendants’
  Joom.com Seller IDs identifies “Joom USA Inc,” which is the aggregate PayPal account for
  purchases made via Joom.com. (See Burns Decl. ¶ 4 n.2; Gigante Decl. ¶ 5.)

  Defendant Numbers 176-205 operate via the non-party Internet marketplace platform,
  AliExpress.com, and have their payments processed on their behalf using Alipay. Alipay accepts
  and processes payments on behalf of its individual merchants, and can tie a particular Seller ID
  and/or store number to a reported transaction and identify the merchant’s funds held in sub-
  accounts within its aggregate account. Additionally, Defendant Numbers 195-197 and 202-205
  use money transfer and retention services with PayPal as an alternative payment method. (See
  Burns Decl. ¶ 4 n.2; Gigante Decl. ¶ 6.)
  Defendant Numbers 206-221 use money transfer and retention services with PayPal, Inc. Further,
  upon completion of Invisible’s purchase from Defendant Number 218, no PayPal e-mail account


                                                    11
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 12 of 25



  on Schedule “A” hereto. 3 (Id.) At the conclusion of the process, the detailed web page captures

  and images of products offered for sale and ordered by Invisible from Defendants were sent to

  Plaintiffs’ representatives for review. (See Strojan Decl. ¶ 13; Rogan Decl. ¶ 13; Gingrich Decl. ¶

  13; Hawken Decl. ¶ 13; Ho Decl. ¶ 13; Gigante Decl. ¶ 2; Burns Decl. ¶ 4.) Plaintiffs’

  representatives reviewed and visually inspected the various products and determined the products

  were non-genuine versions of Plaintiffs’ products. (See Strojan Decl. ¶¶ 13-15; Rogan Decl. ¶¶ 13-

  15; Gingrich Decl. ¶¶ 13-15; Hawken Decl. ¶¶ 13-15; Ho Decl. ¶¶ 13-15.)

         On March 3, 2020, Plaintiffs filed their Complaint [DE 1] against Defendants for federal

  trademark counterfeiting and infringement, false designation of origin, common law unfair

  competition, and common law trademark infringement. On March 6, 2020, Plaintiffs filed their Ex

  Parte Application for Entry of Temporary Restraining Order, Preliminary Injunction, and Order

  Restraining Transfer of Assets [DE 6]. On April 9, 2020, this Court entered an Order Granting Ex

  Parte Application for Entry of Temporary Restraining Order (the “TRO”) and temporarily

  restrained Defendants from infringing Plaintiffs’ Marks at issue and restrained funds in the

  payment accounts associated with the Defendants. On April 13, 2020, this Court entered a Sealed

  Notice of Resetting Hearing. Pursuant to the Court’s April 9, 2020 TRO, Plaintiffs properly served

  Defendants with a copy of the Complaint, the Court’s April 9, 2020 TRO and April 13, 2020

  Notice, and other filings in this matter. On April 23, 2020, the Court conducted a hearing on

  Plaintiffs’ Motion, at which only counsel for Plaintiffs was in attendance




  was provided on the transaction page. However, PayPal, Inc. is able to identify a PayPal account
  using the Transaction ID. (See Burns Decl. ¶ 4 n.2.)
  3
    Additional contact email addresses for Defendant Numbers 194 (sales@golfsalesnow.com), 202
  (297025451@qq.com), 216 (sales@golfsalesnow.com), and 220 (sales@miugolf.com) are is also
  identified on Schedule “A” hereto. (See Burns Decl. ¶ 4 n.3.)


                                                  12
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 13 of 25



  II.      LEGAL STANDARD

           To obtain a preliminary injunction, a party must demonstrate “(1) a substantial likelihood

  of success on the merits; (2) that irreparable injury will be suffered if the relief is not granted; (3)

  that the threatened injury outweighs the harm the relief would inflict on the non-movant; and (4)

  that entry of the relief would serve the public interest.” Schiavo ex. rel Schindler v. Schiavo, 403

  F.3d 1223, 1225–26 (11th Cir. 2005); see also Levi Strauss & Co. v. Sunrise Int’l. Trading Inc.,

  51 F.3d 982, 985 (11th Cir. 1995) (applying the test to a preliminary injunction in a Lanham Act

  case).

  III.     DISCUSSION

           Based on declarations submitted in support of Plaintiffs’ Motion, the Court concludes that

  Plaintiffs have a strong probability of proving at trial that consumers are likely to be confused by

  Defendants’ advertisement, promotion, sale, offer for sale, or distribution of goods bearing

  counterfeits, reproductions, or colorable imitations of Plaintiffs’ Marks, and that the products

  Defendants are selling and promoting for sale are copies of Plaintiffs’ products that bear copies of

  Plaintiffs’ Marks. The infringement of Plaintiffs’ Marks will likely cause Plaintiffs’ to suffer

  immediate and irreparable injury if a preliminary injunction is not granted. The following specific

  facts, as set forth in Plaintiffs’ Complaint, Motion, and accompanying declarations, demonstrate

  that immediate and irreparable loss, damage, and injury will result to Plaintiffs and to consumers

  because it is more likely true than not that:

                  1.      Defendants own or control e-commerce stores via Internet marketplace

  platforms or commercial Internet websites operating under their seller identification names and

  domain names which advertise, promote, offer for sale, and sell products bearing counterfeit and

  infringing trademarks in violation of Plaintiffs’ rights; and




                                                    13
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 14 of 25



                 2.      There is good cause to believe that more counterfeit and infringing products

  bearing Plaintiffs’ Marks will appear in the marketplace; that consumers are likely to be misled,

  confused, or disappointed by the quality of these products; and that Plaintiffs may suffer loss of

  sales for their genuine products.

         The potential harm to Defendants in restraining their trade in counterfeit and infringing

  branded goods if a preliminary injunction is issued is far outweighed by the potential harm to

  Plaintiffs, their reputations, and their goodwill as manufacturers and distributors of quality

  products, if such relief is not issued. The public interest favors issuance of the preliminary

  injunction to protect Plaintiffs’ trademark interests and protect the public from being defrauded by

  the palming off of counterfeit goods as Plaintiffs’ genuine goods. Further, under 15 U.S.C. §

  1117(a), Plaintiffs may be entitled to recover, as an equitable remedy, the illegal profits gained

  through Defendants’ distribution and sales of goods bearing counterfeits and infringements of

  Plaintiffs’ Marks. See Levi Strauss & Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982, 987 (11th Cir.

  1995); Reebok Int’l, Ltd. v. Marnatech Enters., Inc., 970 F.2d 552, 558–63 (9th Cir. 1992). In

  light of the inherently deceptive nature of the counterfeiting business, and the likelihood that

  Defendants have violated federal trademark laws, Plaintiffs have good reason to believe

  Defendants will hide or transfer their ill-gotten assets beyond the jurisdiction of this Court unless

  those assets are restrained.

         Accordingly, it is

         ORDERED that Plaintiffs’ Motion for Preliminary Injunction [DE 6] is GRANTED

  according to the terms set forth as follows:




                                                   14
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 15 of 25



         (1)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

  distributors, and all persons in active concert or participation with any Defendant having notice of

  this Order are hereby restrained and enjoined until further Order of this Court:

                 a. From manufacturing, importing, advertising, promoting, offering to sell,
                    selling, distributing, or transferring any products bearing Plaintiffs’ Marks, or
                    any confusingly similar trademarks, other than those actually manufactured or
                    distributed by Plaintiffs; and

                 b. From secreting, concealing, destroying, selling off, transferring, or otherwise
                    disposing of: (i) any products, not manufactured or distributed by Plaintiffs,
                    bearing and/or using Plaintiffs’ Marks, or any confusingly similar trademarks;
                    (ii) any evidence relating to the manufacture, importation, sale, offer for sale,
                    distribution, or transfer of any products bearing and/or using Plaintiffs’ Marks,
                    or any confusingly similar trademarks; or (iii) any assets or other financial
                    accounts subject to this Order, including inventory assets, in the actual or
                    constructive possession of, or owned, controlled, or held by, or subject to access
                    by, any Defendant, including, but not limited to, any assets held by or on behalf
                    of any Defendant.

         (2)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

  distributors, and all persons in active concert or participation with any Defendant having notice of

  this Order shall immediately discontinue, until further Order of this Court, the use of Plaintiffs’

  Marks or any confusingly similar trademarks, on or in connection with all Internet based e-

  commerce stores and Internet websites owned and operated, or controlled by them, including the

  Internet based e-commerce stores and Internet websites operating under the Seller IDs and Subject

  Domain Names;

         (3)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

  distributors, and all persons in active concert or participation with any Defendant having notice of

  this Order shall immediately discontinue, until further Order of this Court, the use of Plaintiffs’

  Marks, or any confusingly similar trademarks within metatags or other markers within website

  source code, from use on any webpage (including as the title of any web page), from any




                                                  15
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 16 of 25



  advertising links to other websites, from search engines’ databases or cache memory, and any other

  form of use of such terms that are visible to a computer user or serves to direct computer searches

  to Internet based e-commerce stores and Internet websites registered, owned, or operated by any

  Defendant, including the Internet based e-commerce stores and Internet websites operating under

  the Seller IDs and Subject Domain Names;

         (4)     Each Defendant shall not transfer ownership of the Seller IDs and Subject Domain

  Names during the pendency of this action, or until further order of the Court;

         (5)     Each Defendant shall continue to preserve copies of all computer files relating to

  the use of any of the Seller IDs and Subject Domain Names and shall take all steps necessary to

  retrieve computer files relating to the use of the Seller IDs and Subject Domain Names that may

  have been deleted before the entry of this Order;

         (6)     Upon receipt of notice of this Order, Defendants and all financial institutions,

  payment processors, banks, escrow services, money transmitters, or marketplace platforms,

  including but not limited to, Alibaba.com Hong Kong Limited, which operates the AliExpress.com

  platform (“AliExpress”), Zhejiang Ant Small and Micro Financial Services Group Co., Ltd. (“Ant

  Financial Services”), AliPay (China) Internet Technology Co. Ltd. and Alipay.com Co., Ltd.

  (collectively, “Alipay”), Worldpay US, Inc. (“Worldpay”), ContextLogic, Inc., which operates the

  Wish.com website (“ContextLogic”), SIA Joom, which operates the Joom.com platform (“Joom”),

  and PayPal, Inc. (“PayPal”), and their related companies and affiliates shall, to the extent not

  already done, (i) immediately identify all financial accounts and/or sub-accounts, associated with

  the Internet based e-commerce stores and Internet websites operating under the Seller IDs and

  Subject Domain Names, and/or the e-mail addresses identified on Schedule “A” hereto, as well as

  any other accounts of the same customer(s); (ii) identify all other accounts which transfer funds




                                                  16
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 17 of 25



  into the same financial institution account(s) or any of the other financial accounts subject to this

  Order; (iii) restrain the transfer of all funds, as opposed to ongoing account activity, held or

  received for their benefit or to be transferred into their respective financial accounts, and any other

  financial accounts tied thereto; and (iv) immediately divert those restrained funds to a holding

  account for the trust of the Court;

         (7)     Upon receipt of notice of this Order, Defendants and all financial institutions,

  payment processors, banks, escrow services, money transmitters, and/or marketplace platforms,

  including but not limited to AliExpress, Ant Financial Services, Alipay, Worldpay, ContextLogic,

  Joom, and PayPal, and their related companies and affiliates, shall, to the extent not already done,

  provide Plaintiffs’ counsel with all data that details (i) an accounting of the total funds restrained

  and identifies the financial account(s) and sub-account(s) which the restrained funds are related to,

  and (ii) the account transactions related to all funds transmitted into the financial account(s) and

  sub-account(s) which have been restrained. No funds restrained by this Order shall be transferred

  or surrendered by any financial institution, payment processor, bank, escrow service, money

  transmitter, or marketplace website, including but not limited to, AliExpress, Ant Financial

  Services, Alipay, Worldpay, ContextLogic, Joom, and PayPal, and their related companies and

  affiliates for any purpose (other than pursuant to a chargeback made pursuant to their security

  interest in the funds) without the express authorization of this Court;

         (8)     Any Defendant or financial institution account holder subject to this Order may

  petition the Court to modify the asset restraint set out in this Order;

         (9)     This Order shall apply to the Seller IDs and Subject Domain Names, associated e-

  commerce stores and websites, and any other seller identification names, e-commerce stores,




                                                    17
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 18 of 25



  websites, domain names, or financial accounts which are being used by Defendants for the purpose

  of counterfeiting Plaintiffs’ Marks and/or unfairly competing with Plaintiffs;

          (10)    Pursuant to 15 U.S.C. § 1116(d)(5)(D) and Federal Rule of Civil Procedure 65(c),

  Plaintiffs shall maintain their previously posted bond in the amount of Ten Thousand Dollars and

  Zero Cents ($10,000.00), as payment of damages to which Defendants may be entitled for a

  wrongful injunction or restraint, during the pendency of this action, or until further Order of the

  Court. In the Court’s discretion, the bond may be subject to increase should an application be made

  in the interest of justice;

          (11)    Additionally, for the purpose of providing additional notice of this proceeding, and

  all other pleadings, orders, and documents filed herein, the owners, operators and/or administrators

  of the Internet marketplace website, financial institution, including but not limited to, including

  but not limited to, AliExpress, Alipay, ContextLogic, Joom, PayPal, and eBay.com, and their

  related companies and affiliates shall, at Plaintiffs’ request, provide Plaintiffs’ counsel with any e-

  mail address known to be associated with Defendants’ respective Seller IDs;

          (12)    This Order shall remain in effect during the pendency of this action, or until such

  further date as set by the Court or stipulated by the parties.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 23rd day of April, 2020.



                                                 ________________________________
                                                 RODNEY SMITH
                                                 UNITED STATES DISTRICT JUDGE

  cc: counsel of record




                                                    18
 Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 19 of 25



                             SCHEDULE “A”
        DEFENDANTS BY NUMBER, SELLER ID, SUBJECT DOMAIN NAME,
   STORE NUMBER, ASSOCIATED PAYMENT ACCOUNT AND ADDITIONAL E-MAIL

Defendant      Defendant / Seller ID /                              Payment Account / Additional
                                               Store Number
 Number        Subject Domain Name                                        E-mail Address
    1       TATATADBG                    5acc82081b98df74f444ee61
    2       Supersonic E-commerce Ltd    56efbbb0ebdaac30d3833099
    3       vtdkjghk                     5d8b78320f02886e83f37509
    4       Ftribe                       579ee54a22d7310f855c6969
            I ONLY SELL GOOD
   5                                     5d4a6ffc22f30136bd99b5cb
            STUFF
   6        jameshop2                    5979ad0d15da074bf7bbf8b1
   7        NANHAI666                    5b386a44dce0401fa11b7b58
   8        Patisa                       5ab1e702823a3e079798900f
   9        Qinmu                        5ac5e163b722cf1bd7f40bc1
   10       Sport Bluetooth Headset      5ca31b199f84ef3325a0a04c
   11       stars in the ocean           5afd0ba3dce7e525b87154eb
   12       Super Watermelon             58afcbdb01b7d9505766629b
   13       suzhihuayan                  5ae414682fbbdc0572ba8520
   14       tfntz1                       5b0942642c3c1d7bec507a1a
   15       xiangwanggang                5b07e45d2c3c1d1c19d0942c
   16       kevin2008                    5964c685a26f6e7082570fcb
   17       No.19 Store                  58317673f327591b6fb6ee5a
   18       zfyyouth0104                 5a38a6a595646e4d7f5dcd86
   19       Easyboom                     5ad588d2823a3e469fac9b21
   20       feixiangniao                 5b8a47047e35a270158c456e
   21       lucy jiayu                   5d3fbbe68388973a7113cccd
   22       zipingmama                   5b8cacf37be5992262057b56
   23       200 thousand one             5b929b9bddd79d3f136c1520
   24       5 Star Top Store             58aab09413ceee502d30620a
   25       Aaronw                       566799b4f30fb130c94a511e
   26       Abracadabra's Shop           58aaaa3385391350e047e340
   27       Alien‘s Fashion Store        579705b321933e088e04bb60
   28       amazing date store           58a99055a7a80b6f51ecdc0b
   29       An umbrella for you          5affd0accfb44a6c164888e9
   30       Anlanyu                      5a01bf617b584e451f3c3abc
   31       awaitsuce                    5b9f3f41d357526369915151
   32       aygxyyouth0106               5aa1f41d2fbbdc2564750876
   33       aygxyyouth0108               5aa20062ddf45b1ae7a4ce1b
   34       babadous                     5799ed6a2b61d643e3c562ae


                                                 19
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 20 of 25



  35    baobaoxiaomeifa              5aa91942c3911a068972b9c1
  36    Carmen P.                    58d77ab3310f19537bbe80f6
  37    cheongsam                    5972fa20866f281af199bae8
  38    czyouth0133                  59ddc2d7ef7b8979a887f300
  39    czyouth0234                  59e999023eb22a5636297f4d
  40    dhyyouth0103                 5a03ff3b0f193f5c8f2f6ef2
  41    dhyyouth0138                 5a03fc64ddda8c4c2ff1e20e
  42    dinglingling                 58b6b18082c4455060ac109a
  43    djklxdhjk                    5ad996a5ccf0c8665436585b
  44    Dream Maker 2017             583fae6f96a74e4c8cc154aa
  45    Finenglilys                  5b8a19bd7e35a262e48c50b2
  46    Forging Master               56627645bcf1802405a97c9d
  47    friendlyhouse                566fc54d3a698c7e354d46a3
  48    GK Fashion                   57d24adfff06cb2d75db11a6
  49    gooshelly                    57a04a3e0f569936f0be1308
        Green Bamboo Grove Hotel
  50                                 5b4af69314f3354213a7f5aa
        Articles
  51    GSLS                         5abd970b22fad71d2e32e4ea
  52    here is shop                 566254ac2e0c3e2411d1ccb4
  53    Hey Ian                      56c70d61b7e25413742d4346
  54    Hogwarts School              58cf827d9225295056b21a49
  55    jetsun5022                   5b6a9960b54eb621bae58d60
  56    jiaxuechao                   5b2c6f96337afb4ac77f7dd8
  57    jinhonglongfang              5b0a3000c258692f82ffba3d
  58    kangfei                      5b87d981a3b4ea1779c89dbb
  59    kekayigui                    5af1155c5560e01ce1fa5645
  60    King Cover Tiger             58ad2ee008de0c6e019d97b1
  61    Lancy cui                    5ac19a75a6bf7a0568ef7a57
  62    Lbaodan                      5c8c5fdb3d2ce13191b8ad87
  63    leaderHC                     5b8b79f69996c87b299c1e52
  64    Left the shop                5ac76c2bc989495b9ec44ef9
  65    LIJIANZ                      5aafdb98972233590b43442f
  66    Linda oven                   5d510ddc933fb16bf0bb1e33
  67    linhanhan                    595479849579d83a22c28355
  68    liuliul                      5b8937716cff996825d949d1
  69    LLLoottesy                   5d41478f0ff7f947c0e24d61
  70    longchenc                    5b304d900f19c5190cc329dd
  71    LUCKAA                       5d4285e270327a66411eec25
        Millionaire Agel Ecommerce
  72                                 55efd7de655d3b427fa66340
        Ltd



                                             20
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 21 of 25



        Miss pudding Agel
  73                                 565a970a4a29f91c477104ea
        Ecommerce Ltd
  74    Mother huang                 5922a575fc9cce6d5cb43a51
  75    Mozart                       55fa8ae77575fb52d0a2efaf
  76    My Trend Fashion             57b6ada1b9acf507cd503cd1
  77    MY Vogue Store               57b30ecdc7b88f18e4e898f7
  78    nightstreet                  582579c9a6e3f048a5a0a2df
        Ningbo Millionaire Network
  79                                 591aa2f971a2f219d7083620
        Technology Co., Ltd.
  80    ningbo outsell               55779ab53cef831e02f69412
  81    ningboshangbang              57a84c8683326770a3801643
  82    ningzhongxiang654321         5af2a0c04327d118dbd63e74
  83    pipixiadeai                  5adeb9fa421595351d87dea4
  84    popaduda                     57c95630c5f14b1ffca4c744
  85    Powerful my brother          58be8b7e6e114a50fc10c237
  86    QVying                       5b4c43a076cbe7226fd49ef0
  87    qwerta                       59489af3591b3f2cc7048016
  88    renxingbenshan               5b7a2c73fbcfde166a3e61d3
        Richman Electronic
  89                                 55efe2f03a698c22f7316812
        commerce co., LTD
  90    ruanzhenxia                  5aa4eb3640626a42b026fab8
  91    Running Go Go Go             58b90d4757159f510d51c46b
  92    Samdigeolove                 5aa0cfe7b722cf6e49381494
  93    sanfori_003                  5d3d5a8be13a7e141cf35c01
        shalaxiyashishangnvzhuangd
  94                                 5b21e3a47752c81d46b5d79e
        ian
  95    shaoyong                     5a9e4bd028a2b31210fe8242
  96    ShiningStaring               59cb08a58ee78d5b5f4cfaaf
  97    Sports Lovers From Afar      5cedf85ccf7af630cfe1ba2a
  98    Sports station               5934dcc483eb5538469e11a6
  99    sssszhiyuan                  5b8e2a34fdcedd1993ecb977
 100    TOTFASHION                   57e62cf006036b63aada02f1
 101    UFO SHOP1                    584924f324aff94cd7084ab5
 102    uwioncy                      5b9261b31e174e25d91205f6
 103    Vivian1                      57bffb7d4b56d62350910e1d
 104    vt91xnm                      5ac1b775b722cf6dc12962a7
 105    Walk into your heart Shop    5cd643e1111095038e3023cf
 106    wangdongyang987              5abb6239b722cf6c270fbc3a
 107    Wangxiningsi                 5acdc249a6f62e108e20c9e8
 108    wangyuming7864               5aba157eaac71f44ab920b8e



                                             21
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 22 of 25



        Wenzhou Jiangnan Leather
 109                               58355998728de6185ec2bc2d
        Factory
 110    xiejian8                   5b061d3f80e9f71979229874
 111    xinyizips                  5b0a15d7cdd39a16f89b86d0
 112    XUELINhardworking          5aebd76f3b527c613637c673
 113    xwhxixi                    58cb84bf99cb236a955ee594
 114    YANGYANGSH                 5b87ba536cff9921bb86e51b
 115    You Favorite Fashion       57ac4644663fcd1892733bc6
 116    yuhuai                     5d4faf967edfad21000a734b
 117    Yyh                        571b084891aaa15b08dccd52
 118    zgszyouth0110              59f29be837f9f85fcdc55a7f
 119    Zhang Liangbin's shop      5acd71389722332d1975ac73
 120    zhangdiqqrs                5b840d3456f6fd1a8d0c9ad2
 121    zjjryouth0166              59ddd285b2d3eb7176b52126
 122    ABDC                       58aa658221bbe75186ec1ca2
 123    BAODANFU                   5b6bbd49a12c8429a9e9f397
 124    castle E-commerce          565d5d50675dec39fc92d271
 125    czyouth0126                59ddc2fdd87bf13c0f3e295a
 126    fgxunfsao546fasd           5ae4236dc2c892188a469173
 127    funnycushion               5797135b141f7e7f794958c2
 128    Gyroscope                  58fb3d80c509bf4bf8097d7b
 129    hansongtiaoliao            5b025c62eb411319e771bf9d
 130    HGJNBMK                    5d410ed570327a1c7900f54e
 131    lujianjun                  5d5dd5291d86292dcd231622
 132    maoshanwang                57e6281886390902ab8652c2
 133    nimengfu                   5b4871bdecca4d3b25db80c2
 134    pickhimup                  589d56d23205e1583d3aeb39
 135    sunyuting                  58de51d7f7f46352f59f0d3d
 136    afriansports               5d8ad09d0535554a481e2932
 137    Boucheron                  5d7895187034ab4e12f32881
 138    gvvfff1                    5aee95401c250003bdfbe734
 139    hong cheng golf            5b6fb51dcfde143945d70987
 140    Luoqun8502                 5dfc9d243aff1115074f43c7
 141    luxuryed                   58c2a704ae99c6512e8d8f05
 142    Maliye Mutuoheti           5e008a7dbd71d407802eee34
 143    qintiansedgf3              5addb0c4ccf0c806beca8049
 144    Xingyunfish Babyclothes    5e0080072092c4748840756d
 145    zgszyouth0109              59f2a103448a5260dee5a23e
 146    Canales                    5d01ec8060a5fa03ec24580b
 147    lingjiaxiaodian            5b3dc4010b220e1520bce766


                                           22
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 23 of 25



 148    wuxingolf                      5c57dadc8be4db069766745f
 149    Big Head33                     58abd6dd8ae5be50ee924418
 150    mmoyanjingpu                   5b39cd3b47162f15de766600
 151    molidong                       5791afa7eaa14d63afb71846
 152    suyansy121                     5b72536759030b203b8b8d38
 153    xiaorongying                   5cf5f055c425452b3297e734
 154    zhouyangsh                     5a418fc595646e0be28653ce
 155    zyhyouth0102                   5b1e47e4daac45276beb91c7
 156    Cr-Store                       5ca30abd1436d4030167cba3
 157    FLWContest                     5af005688b4513038346e739
 158    Golf flagship store            5d393c048b4513030100e000
 159    Leonardo da Vinci              5af03aad1436d40316f101c6
 160    Moon-nooM                      5baaef4e1436d40362886aad
 161    Pet-Baby                       5c9a0d476ecda80301555955
 162    Popular toy store              5b70da2f8b451303a2fc6a61
 163    RRR-DaMAI                      5c5248b38b2c3703011c4ea0
 164    RU.AOLUNDO                     5c9860546ecda80301b0471d
 165    Sillly yee                     5ba0a3de8b4513037770e77a
 166    Small Decoration               5af657098b2c370319407d00
 167    Style Trend                    5b6cef558b2c3703bfd8d596
 168    Super Grocery Store            5ba0a4501436d4032e1da52b
 169    women fashion style shoes      5bac40788b4513038f406fc3
 170    Alley oop                      5b97310a8b4513030772db5c
 171    RRR-Jchewang                   5c5249b328fc71030101ff8e
 172    FQQ                            5cb5a0021436d40301040054
 173    haleyhaley                     5ba0a1e38b2c3703eb7cef43
 174    Outdoor sporting goods store   5b70d9658b451303a2fc6703
 175    Women All Bags                 5bac46f91436d4033bd99be4
        Champkey Global
 176                                   2663117
        Technologies Store
 177    Duncansports Store             5078045
 178    HCgolf2019 Store               5067258
 179    XLD Store                      5373036
 180    BYAVE Store                    5384123
 181    Canales Store                  5064198
 182    Floor price Store              5233012
 183    HongChengSports Store          5255185
 184    Hosskey Store                  4529016
 185    Mutually beneficial Store      5307002
 186    Shop5252180 Store              5252180


                                                 23
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 24 of 25



 187    Summitgolf Store                5415029
 188    supergolf Store                 3515005
 189    wuxingolf Store                 5205010
 190    xinghegolf Store                5383117
 191    ZXZGOLF Store                   4990112         golfoso@outlook.com
 192    Fun shopping8899 Store          4303047
 193    GemDragonsports Store           5072189
 194    Patteraless GolfSports Store    4866176
 195    hongchenggolf Store             5051055         hcgolf12@126.com
 196    KXG Official Store              4701116         daiyuan27@126.com
 196    datang dragon Official Store    1198511         daiyuan27@126.com
 196    GENERAL Official Store          4698042         daiyuan27@126.com
        Shenzhen fashion supplies
 197                                    1488314         chshm119@126.com
        import and export co., LTD
 198    GREEN SEA SHOP Store            2729002
 199    Ilovegolf Store                 5001119
 200    Jarry Grip Store                2343153
 201    VICKY G GolfSports Store        4426035
                                                        m18903777183_3@163.com
 202    PGM Store                       1330216
                                                        297025451@qq.com
 203    Geoleap golfgrips Store         4652147         376788101@qq.com
        Internation golfgrips factory
 203                                    3476016         376788101@qq.com
        Store
 204    Yf Factory Two Store            4688122         773292063@qq.com
 205    The grips Store                 3859076         2374272678@qq.com
 206    caketopper88                                    ysk841230@163.com
                                                        tfeo1694@163.com
 207    baixuebing2035
                                                        mhtsmipw@163.com
 208    futunn                                          futunn888@hotmail.com
 209    haofei2034                                      tianyujiekw5@163.com
 210    j98i11                                          kocw8613@163.com
 211    kk100_golf                                      KK100-golf@hotmail.com
 212    sexyshop2009                                    sniper_2009@outlook.com
 213    shucha4192                                      shucha419@163.com
 214    56golf-sales                                    moinancy04@msn.com
 215    huangfengxian2011                               famc8805@163.com
 216    hxyhoo                                          topmart@aliyun.com
 217    mki989i                                         jcip8528@163.com
 218    vgolight                                        9ET263347W062960X
 219    gripsmarket.com                                 2374272678@qq.com



                                                  24
Case 0:20-cv-60468-RS Document 25 Entered on FLSD Docket 04/23/2020 Page 25 of 25



                                                        gamolainc@hotmail.com
 220    golfsalesland.com
                                                        sales@golfsalesnow.com
 221    miugolf.com                                     sales@miugolf.com




                                       25
